DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 09/26/2019.
Status of Claims
Claims 1-20 filed on 09/26/2019 are currently pending and have been examined in this application.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation “A system for returning determining hiring managers in an online connection system, the system comprising: apply a plurality of predetermined rules” which renders the claim indefinite because a person skilled in the art wouldn’t understand what is meant by “A system for returning determining hiring managers”. In addition, the claim recites “the system comprising:” but it is not followed by a structure of a system instead it describes the steps of “apply a plurality of predetermined rules…; select a first plurality of features…; train a machine learning model…”
Claims 17-20 depend from claim 16 and do not cure the noted deficiency.  Therefore, they are also rejected under 112(b).
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 even if directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of determining whether members of a plurality of members are hiring managers and offer posting a job position. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “apply a plurality of predetermined rules to information regarding members of an online connection system to determine whether the members are part of a first plurality of members that are hiring managers or part of a second plurality of members that are not hiring managers, wherein the information regarding members comprises member activity data, member profile data, and member activity and usage data; select a first plurality of features based on the plurality of predetermined rules and the information regarding the members; determine values for a plurality of coefficients, using the first plurality of features, the first plurality of members, the second plurality of members, and the information regarding the members, determine a score indicating a likelihood that a member is a hiring manager, and wherein the plurality of coefficients indicate a relative importance of a corresponding feature of the first plurality of features in determining the score; select a second plurality of features from the first plurality of features, wherein a feature of the first plurality of features is dropped if a value of a corresponding coefficient of the feature is lower than a threshold; and select one or more new features for the second plurality of features based on the plurality of predetermined rules and the information regarding the members”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the claimed elements describe a process for offering a job posting to a hiring manager. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 11 and 16 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 11 and 16 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-10, 12-15, and 17-20 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the claimed elements describe a process for offering a job posting to a hiring manager. As a result, claims 2-10, 12-15, and 17-20 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “train a machine learning model”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 11 and 16 recite substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites “A computer-implemented method” and claim 16 further recites “A system for returning determining hiring managers”, when considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 11 and 16 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-10, 12-15, and 17-20 include additional elements beyond those recited by independent claims 1, 11, and 16. The additional elements in the dependent claims include “user interface” as in claims 2, 12, and 17, and “machine learning model is based on logistic regression or binary logistics” as in claim 7. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea, As a result, claims 2-10, 12-15, and 17-20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “train a machine learning model”. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 11 and 6 recite substantially similar limitations to those recited with respect to claim 1. Although claim 11 further recites “A computer-implemented method” and claim 16 further recites “A system for returning determining hiring managers”, the recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually. As a result, claims 11 and 16 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-10, 12-15, and 17-20 include additional elements beyond those recited by independent claims 1, 11, and 16. The additional elements in the dependent claims include “user interface” as in claims 2, 12, and 17, and “machine learning model is based on logistic regression or binary logistics” as in claim 7. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-10, 12-15, and 17-20 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim do not fall within at least one of the four categories of patent eligible subject matter because the claims is directed to signals per se. Applicant has claimed A machine-readable medium storing computer-executable instructions stored thereon and Applicant's specification fails to narrowly define machine-readable medium device to exclude transitory propagating signals. The broadest reasonable interpretation of a claim drawn to a machine-readable medium includes transitory propagating signals per se in view of the ordinary and customary meaning of machine-readable medium, which are non-statutory subject matter. As a result, this claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007). In order to overcome this rejection under 35 U.S.C. 101.
In the present case, the Applicant’s specification [0091 and 0093] discloses “As used herein, the term "memory" refers to a machine-readable medium able to store data temporarily or permanently and may be taken to include, but not be limited to, random- access memory (RAM), read-only memory (ROM), buffer memory, flash memory, and cache memory. While the machine-readable medium 1522 is shown in an example embodiment to be a single medium, theterm "machine-readable medium" should be taken to include a single medium or multiple media (e.g., a centralized or distributed database, or associated caches and servers) able to store instructions. The term "machine-readable medium" shall also be taken to include any medium, or combination of multiple media, that is capable of storing instructions (e.g., software) for execution by a machine (e.g., machine 1500), such that the instructions, when executed by one or more processors of the machine (e.g., processor 1502), cause the machine to perform any one or more of the methodologies described herein. Accordingly, a "machine- readable medium" refers to a single storage apparatus or device, as well as "cloud-based" storage systems or storage networks that include multiple storage apparatus or devices. The term "machine-readable medium" shall accordingly be taken to include, but not be limited to, one or more data repositories in the form of a solid-state memory, an optical medium, a magnetic medium, or any suitable combination thereof”, “Certain embodiments are described herein as including logic or a number of components, modules, or mechanisms. Modules may constitute either software modules (e.g., code embodied on a machine-readable medium or in a transmission signal)”. Accordingly, the specification does not exclude propagating signals.
Claims 2-10 are rejected under 35 U.S.C. 101 because they depend on claim 1 and therefore inherent the same rejection for the same reasons mentioned in claim 1 (above).
Claim 16 is rejected under 35 USC 101 because the claim recites a system, which is construed to be an apparatus.  However the system as claimed does not have any structures.  According to a broadest reasonable interpretation the system can be construed to be merely software elements, i.e. printed matter.  Printed matter is not statutory subject matter under 35 USC 101.
 Claims 17-20 depend from claim 16 and do not cure the noted deficiency.  Therefore, they are also rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 7, 11-12, and 16-17 are rejected under 35 U.S.C. 103 as being un-patentable over Fang (US 20170193394 A1) in view of Estes et al. (US 20190392049 A1).

Regarding claim 1. Fang teaches A machine-readable medium storing computer-executable instructions stored thereon that, when executed by at least one hardware processor, cause the at least one hardware processor to perform a plurality of operations, the operations comprising: [Fang, claim 16, Fang teaches “A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising”] apply a plurality of predetermined rules to information regarding members of an online connection system to determine whether the members are part of a first plurality of members that are hiring managers or part of a second plurality of members that are not hiring managers, 
wherein the information regarding members comprises member activity data, member profile data, and member activity and usage data; [Fang, claim 1, Fang teaches “determining, by a computing system, a training set to train a machine learning model; determining, by the computing system, a feature set for the model; training, by the computing system, the model based on the training set and the feature set to determine a score reflecting a probability that each user in an evaluation set of users is qualified for employment with an organization” Fang teaches based on rules (training a machine learning model), determining a set of users qualified for employment (the other set of users are not qualified for employment) which is equivalent to determining a set of hiring managers and non-hiring managers. The hiring managers here is non-functional descriptive material per MPEP 2111.05. Further, Fang teaches in para. 0037“ Events can include certain activities or occurrences on the social networking system in which the user has participated” wherein member activity and usage data] select a first plurality of features based on the plurality of predetermined rules and the information regarding the members; [Fang, para. 0039, Fang teaches “The feature module 206 can perform a de-duplication technique to reduce dimensionality of a feature set. In some circumstances, some features can be synonymous or otherwise similar or identical in meaning. In other circumstances, some features can be closely related in a hierarchical or taxonomical manner. The feature module 206 can cluster such features and select one representative feature for the cluster to perform training of the model” wherein selecting features based on rules (select one representative feature for each cluster). Further, para. 0038 teaches “Each feature can be associated with a plurality of individual features. For example, with respect to the feature of college attended by the user, an associated plurality of individual features can include” wherein features are based on member information] train a machine learning model to determine values for a plurality of coefficients, wherein train comprises using the first plurality of features, the first plurality of members, the second plurality of members, and the information regarding the members, [Fang, para. 0025, Fang teaches “Various features can be used to train the model. In some instances, the features and their associated values can be maintained and provided by a social networking system of which the training set of employees are members. In some instances, the model can be a linear model based on logistic regression. A technique to identify and account for false feature values can be applied” wherein training a model and wherein the features and their associated values is equivalent to values with plurality of coefficients] wherein the machine learning model determines a score indicating a likelihood that a member is a hiring manager, [Fang, para. 0025, Fang teaches “During an evaluation stage, users and their associated features can be provided to the model to generate a respective score for each user. The score can be a probability that the user is well suited and qualified for a job with the organization” wherein a score which is a probability that the user is well suited and qualified for a job with the organization is equivalent to a score indicating a likelihood that a member is a hiring manager. The hiring managers here is non-functional descriptive material per MPEP 2111.05] and wherein the plurality of coefficients indicate a relative importance of a corresponding feature of the first plurality of features in determining the score; [Fang, claim 6, Fang teaches “wherein the determining a feature set further comprises: determining that a feature value is likely false based on a veracity score that does not satisfy a threshold veracity value” wherein a feature veracity score is equivalent a relative importance of a corresponding feature of the first plurality of features in determining the score]
Fang does not specifically teach, however, Estes teaches select a second plurality of features from the first plurality of features, wherein a feature of the first plurality of features is dropped if a value of a corresponding coefficient of the feature is lower than a threshold; [Estes, para. 0114, Estes teaches “For example, user profiles 114 may be examined for indicators that an administrator user believes indicate a user is an expert in with respect to application feature(s). Indicators may include job history, education, subjective ratings, data from 3rd party data sources 812, etc. The administrator user(s) may then add the expert to expert pool 108. Over a period of time, initial expert users may be removed from the pool. For example, if an expert user's rating for a feature drops below a threshold-based on feedback from end users—the expert user may be removed from expert pool 108” wherein features are dropped if their values fall below a threshold and other values are used] and select one or more new features for the second plurality of features based on the plurality of predetermined rules and the information regarding the members [Estes, para. 0115, Estes teaches “Accordingly, after a period of time (e.g., three months), the remaining experts in expert pool 108 may represent a source of truth of certified experts for various features of application. Thus, users that have not been identified as experts in the features may compared to users in expert pool 108 to determine if they should be added to expert pool 108 using expert user identifier 802” wherein selecting other features to be used (added to pool of experts)]
Fang teaches determine a training set to train a machine learning model. A feature set for the model is determined. The model is trained based on the training set and the feature set to determine a score reflecting a probability that each user in an evaluation set of users is qualified for employment with an organization and Estes teaches accessing user activity data with respect to performances of a feature within an electronic application by a user; calculating a similarity score for the user with respect to a level of proficiency for the feature based on the accessed user activity data. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fang to incorporate the teaching of Estes by dropping feature with values below a threshold and selecting other features.  The motivation to combine Fang with Estes has the advantage where after a period of time (e.g., three months), the remaining experts in expert pool 108 may represent a source of truth of certified experts for various features of application [Estes, para. 0115].
Regarding claim 2. Fang in view of Estes teaches all of the limitations of claim 1 (as above). Further, Fang teaches wherein the threshold is a first threshold, and wherein the plurality of operations further comprises: cause a user interface to be displayed on a computer display, wherein the user interface is configured to enable a user to select a value for a second threshold; and  Attorney Docket No.: 3080.L04US127in response to a selection of the value for the second threshold by the user, determine scores for members of the online connection network using the machine learning model, and display to the user on the computer display members that have a score greater than the value of the secondthreshold [Fang, para. 0030, Fang teaches “The presentation module 108, through a suitable user interface, can allow the particular user to provide an indication to trigger identification and ranking of connections of the user on a social networking system who are well suited to employment with the organization. In response to the indication, the presentation module 108 can obtain from the look up table an ordered list of connections of the user based on the scores of the connections. The ordered list can be a list of connections such that the connection with the highest score is ranked highest and the connection with the lowest score is ranked lowest. The presentation module 108 can apply a threshold connection value to the ordered list to limit the number of connections in the ordered list. In some instances, the threshold connection value can be a selected number of connections such that no more than the selected number of connections are included in the list. In some instances, the threshold connection value can be a selected probability score such that only those connections having scores that are greater than or equal to the selected probability score are included in the list. The presentation module 108 can present the ordered list to the particular user through the user interface” wherein the “In response to the indication, the presentation module 108 can obtain from the look up table an ordered list of connections of the user based on the scores of the connections. The ordered list can be a list of connections such that the connection with the highest score is ranked highest and the connection with the lowest score is ranked lowest. The presentation module 108 can apply a threshold connection value to the ordered list to limit the number of connections in the ordered list” is equivalent to a first threshold and “In some instances, the threshold connection value can be a selected number of connections such that no more than the selected number of connections are included in the list. In some instances, the threshold connection value can be a selected probability score such that only those connections having scores that are greater than or equal to the selected probability score are included in the list” is equivalent to a second threshold input by a user, and wherein displaying members with higher scores].  
Regarding claim 7. Fang in view of Estes teaches all of the limitations of claim 1 (as above). Further, Fang teaches wherein the machine learning model is based on logistic regression or binary logistics [Fang, para. 0033, Fang teaches “In some embodiments, the training module 202 can develop the model based on a linear model, such as a logistic regression technique”].  
Regarding claim 11, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise. Claim 1 is directed to a machine-readable medium while claim 11 is directed to a computer implemented method which is anticipated by Fang claim 1.
Regarding claim 12, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is directed to a machine-readable medium while claim 12 is directed to a computer implemented method which is anticipated by Fang claim 1.
Regarding claim 16, the claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise. Claim 1 is directed to a machine-readable medium while claim 16 is directed to a system which is anticipated by Fang claim 11.
Regarding claim 17, the claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise. Claim 2 is directed to a machine-readable medium while claim 17 is directed to a system which is anticipated by Fang claim 11.
Claims 5-6, 15, and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Fang in view of Kamat et al. (US 20160063441 A1).

Regarding claim 5. Fang in view of Estes teaches all of the limitations of claim 1 (as above). Fang in view of Estes does not specifically teach, however, Kamat teaches wherein the plurality of operations further comprises: determine a threshold value to use; determine scores using the machine learning model for each of the members of the online connection network; cause to be displayed on a computer screen an offer to post a job for members that have a score greater than the threshold, wherein members having a score greater than the threshold are determined to be hiring manager with a likelihood greater than the threshold value [Kamat, Abstract, Kamat teaches “Moreover, the determination module can determine a score value based on the accessed member data and the accessed job listing data. The score value corresponds to a likelihood that the identified member has hiring authority for the job posting” wherein a score value for likelihood of a hiring manager. Further, claim 3 teaches “upselling the job posting to a plurality of members associated with the determined entity, each member in the plurality of members having a score value that is higher than other members associated with the determined entity” which is equivalent to offering to post a job] 
Kamat teaches Techniques for determining that a member viewing a job posting has hiring authority. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fang in view of Estes to incorporate the teaching of Kamat by determining a hiring manager and offering a job posting.  The motivation to combine Fang in view of Estes with Kamat has the advantage of better determining the identification of a job poster [Kamat, para. 0012].
Regarding claim 6. Fang in view of Estes teaches all of the limitations of claim 1 (as above). Fang in view of Estes does not specifically teach, however, Kamat teaches wherein the plurality of predetermined rules comprise an indication that a member is a hiring manager if one or more of the following group is true: a member indicates a hiring intention in a profile of the a feed of the member, the member posted a job posting within the online connection system, the member is determined to be a non-talent professional, the member is determined to be an engaged member, the member is determined to reside in an English speaking country, and the profile of the member has a threshold number of information fields out of a plurality of information fields completed [Kamat, para. 0012, Kamat teaches “Additional relevant data about the member includes whether the member, or someone else at the company, has ever posted a job” wherein an indication that a member is a hiring manager if the member posted a job posting] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Fang in view of Estes to incorporate the teaching of Kamat by using rules such as an indication that a member is a hiring manager if the member posted a job posting.  The motivation to combine Fang in view of Estes with Kamat has the advantage of better determining the identification of a job poster [Kamat, para. 0012].
Regarding claim 15, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. Claim 5 is directed to a machine-readable medium while claim 15 is directed to a computer implemented method which is anticipated by Fang claim 1.
Regarding claim 20, the claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise. Claim 5 is directed to a machine-readable medium while claim 20 is directed to a system which is anticipated by Fang claim 11.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623